                  Amended Settlement Agreement & Release

       The Parties to this Settlement Agreement and Release (“Agreement”) are
Peter Luebke (“Luebke”), both individually and on behalf of the individuals who
have joined this matter pursuant to 29 U.S.C. § 216(b) (the “Collective Class”) and
the putative Rule 23 class action members (the “Rule 23 Class”), and Wisconsin
Electric Power Company d/b/a We Energies (“We Energies”) and Wisconsin Public
Service Corporation ("WPS"), collectively ("the Companies").

                                      Recitals

      WHEREAS, in a lawsuit captioned Luebke v. Wisconsin Electric Power
Company d/b/a We Energies., Case No. 17-CV-969, U.S. District Court, E.D. of
Wisconsin (the “Lawsuit”), Luebke alleges that We Energies failed to properly pay
him and We Energies’ other hourly employees as a result of the uniform policy of
requiring attendance at uncompensated pre-shift turnover/changeover meetings.

      WHEREAS, the Companies deny the allegations in the Lawsuit and denies
any and all liability to the Collective Class and the Rule 23 Class.

       WHEREAS, the Companies have provided substantial data and information
relevant to Luebke’s allegations to Luebke’s Counsel, Hawks Quindel, S.C., and,
after a detailed analysis of the data, the Parties engaged in settlement negotiations
through a neutral mediator. Through the mediation and subsequent weeks of
negotiations, the Parties were able to reach agreement upon a total settlement fund
to provide compensation for the alleged unpaid wages to Luebke, the Collective
Class, and the putative Rule 23 Class.

      WHEREAS, Hawks Quindel, S.C., has represented Luebke and negotiated
with the Companies at arm’s length throughout this matter to ensure that Luebke,
the Collective Class and putative Rule 23 Class are properly compensated for time
spent working for We Energies within the relevant statutory periods for each class; .

       WHEREAS, this Agreement resolves bona fide disputes involving allegations
of overtime compensation owed for participation in mandatory pre-shift
changeover/turnover requirements under the Fair Labor Standards Act (“FLSA”),
29 U.S.C. §2001, et al., as well as bona fide disputes regarding overtime
compensation owed for participation in mandatory pre-shift changeover/turnover
requirements under state statutes, local laws and administrative regulations;

      WHEREAS, subject to approval by the Court, the Parties have reached a
binding agreement to settle this matter upon the terms and conditions set forth
herein (the “Settlement”).




                                          1
QB\55423147.1
        Case 2:17-cv-00969-WED Filed 12/26/18 Page 1 of 17 Document 68-1
       WHEREAS, to effectuate the Parties desire to resolve this matter and avoid
the costs, risks, and delays associated with litigation, the Parties submitted an
original Settlement Agreement (ECF No. 60-1) 1 on November 2, 2018, which was
preliminarily approved on November 8, 2018. (ECF No. 66.)

       WHEREAS, the Parties now submit this Amended Settlement Agreement to
include an Additional Settlement Fund for distributions to individuals who should
be included in the Classes, as described below, but whose time and payroll data was
incomplete or missing at the time of preliminary approval, whose damages were
calculated and settlement amounts allocated in precisely the same manner as
described in the Parties prior submissions to the Court. (ECF Nos. 60-64).

      NOW, THEREFORE, in consideration of the mutual promises contained
herein and other good and valuable consideration, the receipt of which is hereby
acknowledged, the Parties do hereby settle, compromise, and resolve any and all
claims, as specified herein on the following terms:

I.      General Terms of Settlement

        A.      The Parties agree to cooperate and take all steps necessary and
                appropriate to obtain final approval of settlement from the Court, to
                effectuate its terms and to cause the Lawsuit to be dismissed with
                prejudice.

        B.      The Parties agree that this Settlement is fair, adequate and reasonable
                and will so represent it to the Court.
        C.      For the purpose of Settlement only, the Parties agree to stipulate to
                two FED.R.CIV.P. 23 classes as defined in Section IV.B., below (the
                “Rule 23 Classes”).

        D.      The Parties agree that the “Collective Plant Electrician Class” shall
                include all individuals who were employed by We Energies or WPS as
                Plant Electricians between July 14, 2014 and January 1, 2019, who
                have been subject to mandatory pre-shift changeover/turnover
                requirements, who timely returned a consent form during the Court
                ordered Notice period and whose names appear on Exhibit A.

        E.      The Parties agree that the “Collective Hourly Employee Class” shall
                include all individuals who were employed by We Energies or WPS as
                hourly employees between January 29, 2015, and January 1, 2019, and
                who have been subject to mandatory pre-shift changeover/turnover



1On November 7, 2018, the Parties filed a Revised Settlement Agreement, pursuant to the Court’s
request, to correct a grammatical error. (ECF No. 65).

                                                2
QB\55423147.1
        Case 2:17-cv-00969-WED Filed 12/26/18 Page 2 of 17 Document 68-1
                requirements, who timely returned a consent form during the Court
                ordered Notice period and whose names appear on Exhibit A.

        F.      The Parties agree that the Collective Plant Electrician Class and the
                Collective Hourly Employee Class shall be referred to hereinafter as
                the “Collective Classes.”

        G.      In exchange for the Release of Claims and other promises contained
                herein, the Companies will, in accordance with the manner and timing
                provided for in Sections III(A)–IV(H), below, make payments to
                Luebke, the Collective Classes, the Rule 23 Classes, and Luebke’s
                Legal Counsel, Hawks Quindel, S.C., in the amounts identified in
                Section III, below, and Exhibit A to this Agreement.

        H.      Luebke understands and acknowledges that, although the Companies
                are entering into this Agreement and making the payments hereunder,
                the Companies do not admit to any wrongdoing or violation of Federal
                or State statutes or regulations of any kind, including those cited in
                the Lawsuit and Section II.A. below, and expressly denies the same.

II.     Release of Claims, Acknowledgments, and Agreement to Cooperate

        A.      Luebke’s Release of Claims.

                Luebke and each of his predecessors, successors, heirs and assigns, in
                addition to his other legal representatives, hereby and forever
                completely releases and discharges the "Released Parties" which are
                defined as Wisconsin Electric Power Company d/b/a We Energies,
                Wisconsin Public Service Corporation, any of its or their past or
                present holding companies, parents owners, including but not limited
                to WEC Energy Group, Integrys Holding, Inc., and any of its or their
                past or present affiliates, subsidiaries, related companies, partnerships
                or joint ventures, and, with respect to each of them, their predecessors
                and successors, and with respect to each such entity, all of their past,
                present, and future subsidiaries, employees, officers, directors,
                stockholders, owners, representatives, assigns, attorneys, agents,
                insurers, employee benefit programs (and the trustees, administrators,
                fiduciaries and insurers of such programs), and any other person
                acting by, through, under or in concert with any of the persons or
                entities listed in this paragraph, and their successors, from any and all
                known or unknown claims, which are releasable by law, of any kind
                which arise out of or are in any manner based upon or related to the
                employment relationship between Luebke and the Companies based on
                any act or omission that occurred up to the date of his execution of this
                Agreement. Luebke’s release of claims against the Released Parties,


                                              3
QB\55423147.1
        Case 2:17-cv-00969-WED Filed 12/26/18 Page 3 of 17 Document 68-1
                include but are not limited to: (1) claims pursuant to the Fair Labor
                Standards Act of 1938 (“FLSA”), 29 U.S.C. § 201, et. seq., including any
                claim for retaliation pursuant to 29 U.S.C. § 215(a)(3), or Wisconsin’s
                wage and hour laws, including Wis. Stats. Chapters 103 and 109, and
                Wis. Admin Code Ch. DWD §§ 272 and 274; (2) any other state and/or
                local law wage claims or common law wage claims, including, but not
                limited to, breach of contract (whether express or implied), promissory
                estoppel, unjust enrichment and quantum merit; (3) Title VII of the
                Civil Rights Act of 1964, as amended; (4) Section 1981 of the Civil
                Rights Act of 1866 (42 U.S.C. § 1981); (5) the Genetic Information
                Nondiscrimination Act; (6) the Americans with Disabilities Act, as
                amended; (7) the Equal Pay Act; (8) the National Labor Relations Act;
                (9) the Employee Retirement Income Security Act of 1974; (10) state or
                federal parental, family and medical leave acts; (11) the Uniformed
                Services Employment and Reemployment Rights Act (USERRA), or
                any other local, state, or federal military and/or veterans rights act, or
                any other claim based on veteran status; (12) the Wisconsin Fair
                Employment Act; or (13) claims arising under any other local, state or
                federal statute, ordinance, regulation or order, or which involve a claim
                or action for wrongful discharge, defamation, misrepresentation,
                violation of public policy, invasion of privacy, emotional distress,
                breach of contract (express or implied) and/or any other tort or common
                law cause of action.

        B.      Rule 23 Plant Electrician Class Members’ Release of Claims.

                Upon final approval of this Settlement Agreement, the Rule 23 Plant
                Electrician Class Members, as identified on Exhibit A, will be deemed
                to have fully released all state or local law statutory or common law
                claims against the Released Parties for unpaid overtime arising from
                attendance at mandatory pre-shift changeover/turnover meetings,
                between July 4, 2015 and January 1, 2019. To the extent a Rule 23
                Plant Electrician Class Member is not a member of the Collective
                Plant Electrician Class, he/she shall not release any FLSA claims and
                shall only be deemed to have released the state and/or local law claims
                articulated in this paragraph and under the terms of this Agreement.

        C.      Rule 23 Hourly Employee Class Members’ Release of Claims.

                Upon final approval of this Settlement Agreement, the Rule 23 Hourly
                Employee Class Members, as identified on Exhibit A, will be deemed to
                have fully released all state or local law statutory or common law
                claims against the Released Parties arising from attendance at
                mandatory pre-shift changeover/turnover meetings, between January
                29, 2016 and January 1, 2019. To the extent a Rule 23 Hourly

                                             4
QB\55423147.1
        Case 2:17-cv-00969-WED Filed 12/26/18 Page 4 of 17 Document 68-1
                Employee Class Member is not a member of the Collective Hourly
                Employee Class, he/she shall not release any FLSA claims and shall
                only be deemed to have released the state and/or local law claims
                articulated in this paragraph and under the terms of this Agreement.

        D.      Collective Plant Electrician Class Members’ Release of Claims.

                Upon final approval of this Settlement Agreement, all members of the
                Collective Plant Electrician Class, as identified on Exhibit A, shall be
                deemed to have fully released all FLSA claims against the Released
                Parties for unpaid overtime arising from attendance at mandatory pre-
                shift changeover/turnover meetings between July 14, 2014, and January
                1, 2019.

        E.      Collective Hourly Employee Class Members’ Release of Claims.

                Upon final approval of this Settlement Agreement, all members of the
                Collective Hourly Employee Class, as identified on Exhibit A, shall be
                deemed to have fully released all FLSA claims against the Released
                Parties for unpaid overtime arising from attendance at mandatory pre-
                shift changeover/turnover meetings between January 29, 2015, and
                January 1, 2019.

        F.      Acknowledgments and Agreement to Cooperate.

                Luebke acknowledges and agrees that the amounts payable pursuant
                to this Agreement resolve a bona fide dispute regarding the payment of
                unpaid overtime, liquidated damages, civil penalties, compensatory
                and punitive damages, and related legal fees and costs. Luebke further
                agrees that this Settlement represents fair and reasonable
                compensation for any unpaid wages he may have accrued during his
                employment with the Companies, inclusive of any claim for liquidated
                damages, and that the Companies do not owe him any further
                compensation or any other amounts for work performed during his
                employment with the Companies. Luebke further acknowledges and
                agrees he has been given sufficient time to read this Agreement and its
                attached Exhibits A-D prior to his execution of it, understands their
                terms, and has consulted with Hawks Quindel, S.C., about the legal
                effects of this Agreement. Finally, Luebke agrees to direct his Counsel,
                Hawks Quindel, S.C., to take any action necessary to ensure that the
                terms of this Agreement are fully carried out, and authorizes Hawks
                Quindel, S.C., to work cooperatively with the Companies and its
                attorneys to seek judicial approval of this Agreement and Settlement,
                including preparation of court required pleadings.



                                            5
QB\55423147.1
        Case 2:17-cv-00969-WED Filed 12/26/18 Page 5 of 17 Document 68-1
        G.      Waiver of Right to Argue Claim Preclusion or Res Judicata.

                In the event a claim is filed for unpaid overtime arising out of
                mandatory pre-shift turnover/changeover meetings, the Companies
                explicitly waive the right to argue claim preclusion or res judicata on
                the basis of this Agreement for any member of the Rule 23 Classes who
                did not return a consent form, is not a member of one of the Collective
                Classes, and who has therefore not waived his or her FLSA rights
                under this Agreement.

III.    Settlement Payments

        A.      Settlement Fund.

                As consideration for the releases in Section II above, the Companies
                shall pay $4,236,231.10 (the “Settlement Fund”). This Settlement Fund
                is inclusive of the Additional Settlement Fund (described below),
                attorneys’ fees and costs, liquidated damages, civil penalties,
                compensatory and punitive damages, and a service payment to
                Luebke. If the Settlement Agreement is not approved by the Court, the
                Companies will cease to have any obligation to pay or provide any
                portion of the Settlement Fund, the releases in Section II above will
                not be effectuated, and this matter will move forward in litigation.

        B.      Allocation of the Settlement Fund.

                1.    Service Payment - $25,000.00 of the Settlement Fund shall be
                      allocated as a service payment to Luebke in recognition of his
                      bringing this claim, his insistence that the matter be resolved on
                      class-wide basis, and the assistance he provided Plaintiff’s
                      Counsel in bringing this matter to resolution. The Companies
                      will issue an IRS Form 1099 to Luebke for this service payment.

                2.    Attorneys’ fees - $1,412,077.00 of the Settlement Fund shall be
                      allocated as attorneys’ fees. Plaintiff’s Counsel will move the
                      Court for an award of attorneys’ fees and costs by January 22,
                      2019.

                3.    Costs – $6,387.39 of the Settlement Fund shall be allocated as
                      costs. Plaintiff’s Counsel will move the Court for an award of
                      attorneys’ fees and costs by January 22, 2019.

                4.    Contingency and Ongoing Cost Fund - $40,000.00 of the
                      Settlement Fund shall be held in a reserve fund to address any
                      issues which may arise in the administration of the Settlement
                      and/or pay for additional costs which may arise in the

                                            6
QB\55423147.1
        Case 2:17-cv-00969-WED Filed 12/26/18 Page 6 of 17 Document 68-1
                     administration of the Settlement including postage, copying, and
                     skip traces. To allow Defendant sufficient processing time,
                     Plaintiff’s counsel will provide to Defendant’s counsel, within 14
                     days of the close of the Notice period, a revised Exhibit A which
                     will include any unused portion from this contingency fund
                     reallocated to the Settlement Fund on a pro-rata basis.

                5.   Settlement Class and Collective Funds –$2,728,612.70 shall be
                     allocated between two separate funds.

                     a. 1099 Penalty Settlement Fund – $968,741.39 of the
                        Settlement Fund shall be allocated to the 1099 Penalty
                        Settlement Fund. Each member of the Rule 23 Classes and
                        the Collective Classes shall receive a pro-rata share of the
                        1099 Penalty Settlement Fund as set forth in Exhibit A. For
                        tax purposes, this amount shall be treated as liquidated
                        damages and civil penalties for which each Rule 23 Class
                        Member will receive an IRS Form 1099 from the Companies.

                     b. The Wage Settlement Fund - $1,759,871.22 of the Settlement
                        Fund shall be allocated to the Wage Settlement Fund. Each
                        member of the Rule 23 Classes and the Collective Classes
                        shall receive a pro-rata share of the Wage Settlement Fund
                        as set forth in Exhibit A. For tax purposes, this amount shall
                        constitute unpaid wages and shall be subject to regular
                        payroll withholdings. The Companies will report this portion
                        of payments made on an IRS Form W2.

                6.   Additional Settlement Fund - $22,375.99 of the Settlement Fund
                     shall be allocated to the Additional Settlement Fund for
                     individuals who are properly included in the class definitions
                     listed above but whose time and payroll data, on which damages
                     calculations were based, was produced or supplemented after
                     preliminary approval. Individuals entitled to receive
                     compensation from the Additional Settlement Fund shall receive
                     Notice pursuant to Section IV.D. The Additional Settlement
                     Fund shall be allocated as follows:

                     a. Additional 1099 Penalty Settlement Fund – $7,938.60 of the
                        Additional Settlement Fund shall be allocated to the 1099
                        Penalty Settlement Fund. Each member of the Rule 23
                        Classes and the Collective Classes shall receive a pro-rata
                        share of the 1099 Penalty Settlement Fund as set forth in
                        Exhibit A. For tax purposes, this amount shall be treated as
                        liquidated damages and civil penalties for which each Rule


                                           7
QB\55423147.1
        Case 2:17-cv-00969-WED Filed 12/26/18 Page 7 of 17 Document 68-1
                         23 Class Member will receive an IRS Form 1099 from the
                         Companies.

                      b. The Additional Wage Settlement Fund - $14,437.38 of the
                         Additional Settlement Fund shall be allocated to the Wage
                         Settlement Fund. Each member of the Rule 23 Classes and
                         the Collective Classes shall receive a pro-rata share of the
                         Wage Settlement Fund as set forth in Exhibit A. For tax
                         purposes, this amount shall constitute unpaid wages and
                         shall be subject to regular payroll withholdings. The
                         Companies will report this portion of payments made on an
                         IRS Form W2.

IV.     Settlement Approval Process

        A.      Interim Stay of Proceeding.

                The Parties agree to hold all proceedings in the Action, except such
                proceedings necessary to implement and complete the Settlement, in
                abeyance pending the Fairness Hearing to be conducted by the Court.

        B.      Stipulation to FED.R.CIV.P. 23 Class Certification.

                The Parties agree to stipulate to FED.R.CIV.P. 23 Class Certification of
                the following classes:

                      Rule 23 Plant Electrician Class: All persons
                      employed by We Energies or WPS as Plant
                      Electricians and who have been subject to
                      mandatory       pre-shift    changeover/turnover
                      requirements by We Energies or WPS at any time
                      between July 4, 2015, and January 1, 2019, whose
                      names appear on Exhibit A.

                      Rule 23 Hourly Employee Class: All persons who
                      are or have been employed by We Energies or WPS
                      as hourly employees and who have been subject to
                      mandatory       pre-shift    changeover/turnover
                      requirements by We Energies or WPS at any time
                      between January 29, 2016, and January 1, 2019,
                      whose names appear on Exhibit A.

                The stipulation will state that the Parties are so stipulating for
                settlement purposes only and if this Agreement is not approved by the
                Court, the Parties agree that this stipulation will be void. The
                stipulation is attached as Exhibit C to this Agreement.

                                              8
QB\55423147.1
        Case 2:17-cv-00969-WED Filed 12/26/18 Page 8 of 17 Document 68-1
        C.      Initial Preliminary Approval of Settlement Agreement.

                The Parties filed with the Court, on November 2, 2018, a Joint Motion
                for Preliminary Approval of Settlement and a Proposed Order
                Approving Settlement, and supporting brief, in a form mutually agreed
                to by the Parties. (ECF Nos. 60-64.) Plaintiff’s Counsel drafted these
                documents. A fully executed copy of the original Settlement Agreement
                was attached to the Motion for approval. The Parties cooperated and
                took all necessary steps to effectuate judicial approval of the
                Settlement Agreement. The joint motion requested, and the Court
                granted, the following relief:

                1.    Preliminary approval of the Settlement memorialized in this
                      Settlement Agreement as fair, reasonable, and adequate;

                2.    Certification of this case as a class action under FED.R.CIV.P. 23
                      for the Rule 23 Classes;

                3.    Appointing Peter Luebke as the Classes’ Representative;

                4.    Appointing Hawks Quindel, S.C., as Class Counsel pursuant to
                      FED.R.CIV.P. 23(g);

                5.    A finding that the Notice to be given constitutes the best notice
                      practicable under the circumstances, including individual notice
                      to all Rule 23 Class Members who can be identified with
                      reasonable effort, and constitutes valid, due, and sufficient
                      notice to Rule 23 Class Members in full compliance with the
                      requirements of applicable law, including the due process clause
                      of the United States Constitution;

                6.    Approving the Notice in the form of Exhibit B for distribution to
                      all of the Classes’ Members;

                7.    A direction that each potential Rule 23 Class Member who
                      wishes to be excluded from the Settlement Class must opt-out
                      per the instructions set forth in the Notice, and that their
                      response must be received by the date set forth in the Court’s
                      Preliminary Approval Order;

                8.    A direction that any Rule 23 Class Member who has not
                      properly and timely requested exclusion from the Rule 23
                      Settlement Class shall be bound in the event the Court issues a
                      Final Order Approving Settlement;




                                            9
QB\55423147.1
        Case 2:17-cv-00969-WED Filed 12/26/18 Page 9 of 17 Document 68-1
                9.    The conducting of a Fairness Hearing on February 12, 2019 to
                      determine whether this Settlement Agreement should be
                      approved as fair, reasonable, and adequate and whether the
                      proposed Final Order Approving Settlement should be entered;

                10.   A direction that Class Counsel shall file a Motion for Approval of
                      Attorneys’ Fees and Costs by January 22, 2019 and a direction
                      that any supplemental brief in support of final approval of the
                      Settlement Agreement or in response to any objections to the
                      application for attorneys’ fees be filed at least seven days before
                      the Fairness Hearing, and that the Court shall determine at the
                      Fairness Hearing in what amount attorneys’ fees and
                      reimbursement of costs and expenses should be awarded to
                      Class Counsel;

                11.   A direction that any member of the Rule 23 Classes who wishes
                      to object in any way to the proposed Settlement Agreement must
                      file and serve such written objections per the instructions set
                      forth in the Notice no later than thirty days after the mailing of
                      the Notice, together with copies of all papers in support of his or
                      her position. The Class Notice shall state that the Court will not
                      consider objections of any Class Member who has not properly
                      served copies of his or her objections on a timely basis.

                      (ECF No. 66.)

        D.      Preliminary Approval of Amended Settlement Agreement.

                The Parties shall file with the Court, no later than December 21, 2018,
                a Joint Motion for Preliminary Approval of the Amended Settlement
                Agreement, a Proposed Order Approving the Amended Settlement
                Agreement and the additional Notices, identified as Exhibits E and F
                to this Settlement Agreement, to be mailed to Class Members entitled
                to an allocation from the Additional Settlement Fund or to Class
                Members entitled to additional compensation paid from the
                Contingency and Ongoing Cost Fund. The Joint Motion shall request
                the following relief:

                1.    Preliminary approval of the amended Settlement memorialized
                      in this Amended Settlement Agreement as fair, reasonable, and
                      adequate;

                2.    Modification of the FED.R.CIV.P. 23 Classes’ definitions to
                      conform with Section IV.B of this Amended Settlement
                      Agreement for the Rule 23 Classes;


                                            10
QB\55423147.1
       Case 2:17-cv-00969-WED Filed 12/26/18 Page 10 of 17 Document 68-1
                3.   A finding that the Notice to be given in the forms of Exhibits E
                     and F constitutes the best notice practicable under the
                     circumstances, including individual notice to the effected Rule
                     23 Class Members who can be identified with reasonable effort,
                     and constitutes valid, due, and sufficient notice to effected Rule
                     23 Class Members in full compliance with the requirements of
                     applicable law, including the due process clause of the United
                     States Constitution;

                4.   Approving the Notices in the form of Exhibits E and F for
                     distribution to only those Class Members whose data was
                     supplemented or produced after preliminary approval and who
                     are therefore entitled to compensation from the Additional
                     Settlement Fund or the Contingency and Ongoing Cost Fund;

                5.   A direction that each potential Rule 23 Class Member who
                     receives Exhibit E or Exhibit F and wishes to be excluded from
                     the Settlement Class must opt-out per the instructions set forth
                     in the Notice, and that their response must be received by the
                     date set forth in the Court’s Order on Preliminary Approval of
                     the Amended Settlement Agreement;

                6.   A direction that any Rule 23 Class Member who receives Exhibit
                     E or Exhibit F and has not properly and timely requested
                     exclusion from the Rule 23 Settlement Class shall be bound in
                     the event the Court issues a Final Order Approving Settlement;

                7.   The conducting of a Fairness Hearing on February 12, 2019 to
                     determine whether this Settlement Agreement should be
                     approved as fair, reasonable, and adequate and whether the
                     proposed Final Order Approving Settlement should be entered;

                8.   A direction that Class Counsel shall file a Motion for Approval of
                     Attorneys’ Fees and Costs by January 22, 2019 and a direction
                     that any supplemental brief in support of final approval of the
                     Settlement Agreement or in response to any objections to the
                     application for attorneys’ fees be filed at least seven days before
                     the Fairness Hearing, and that the Court shall determine at the
                     Fairness Hearing in what amount attorneys’ fees and
                     reimbursement of costs and expenses should be awarded to
                     Class Counsel;

                9.   A direction that any member of the Rule 23 Classes who receives
                     Exhibit E or Exhibit F and who wishes to object in any way to
                     the proposed Settlement Agreement must file and serve such


                                           11
QB\55423147.1
       Case 2:17-cv-00969-WED Filed 12/26/18 Page 11 of 17 Document 68-1
                      written objections per the instructions set forth in the Notice no
                      later than thirty days after the mailing of the Notice, together
                      with copies of all papers in support of his or her position. The
                      Class Notice shall state that the Court will not consider
                      objections of any Class Member who has not properly served
                      copies of his or her objections on a timely basis.

        E.      Objection to Settlement.

                Any Class Member who intends to object to the fairness of the
                Settlement Agreement or Amended Settlement Agreement must, by
                the date specified in the Court’s Orders Preliminarily Approving the
                Settlement Agreement or Amended Settlement Agreement (which
                shall be thirty days after the mailing of the Class Notice), file any such
                objection with the Court and provide copies of the objection to both
                Class Counsel and counsel for We Energies.

                Any objection to the Settlement Agreement must include: (i) the
                objector’s full name, address, and telephone number; (ii) a written
                statement of all grounds for the objection accompanied by any legal
                and factual support for such objection; (iii) copies of any papers, briefs,
                or other documents upon which the objection is based; (iv) a list of all
                persons the objector intends to call to testify in support of the objection
                at the Fairness Hearing; and (v) a statement whether the objector
                intends to appear at the Fairness Hearing. If the objector intends to
                appear at the Fairness Hearing through counsel, the objection must
                also state the identity of all attorneys representing the objector who
                will appear at the Fairness Hearing. Any Class Member who does not
                file a timely written objection to the Settlement and notice of his or her
                intent to appear at the Fairness Hearing shall be foreclosed from
                seeking any adjudication or review of the Settlement by appeal or
                otherwise.

        F.      Request for Exclusion.

                Any Class Member who wishes to be excluded from the Settlement
                Class must submit a request for exclusion no later than thirty days
                after the mailing of the Notice. Any Class Member who fails to submit
                a timely request to be excluded shall be subject to and bound by this
                Settlement Agreement and every order or judgment entered pursuant
                to this Settlement Agreement.

        G.      Fairness hearing.

                The Court scheduled a Fairness Hearing to be held on February 12,
                2019 at which the Court will: (i) decide whether to certify the

                                             12
QB\55423147.1
       Case 2:17-cv-00969-WED Filed 12/26/18 Page 12 of 17 Document 68-1
                Settlement Class; (ii) decide whether to approve the Settlement
                Agreement as fair, reasonable, and adequate; and, (iii) decide Class
                Counsel’s Motion for Attorneys’ Fees and Costs.

        H.      Entry of Judgment.

                If this Settlement Agreement is finally approved by the Court, a Final
                Order Approving Settlement and directing the entry of judgment
                pursuant to Federal Rule of Civil Procedure 54(b) shall be entered as
                follows:

                1.    Certifying the Settlement Classes pursuant to FED.R.CIV.P. 23;

                2.    Approving the Settlement as fair, reasonable, and adequate as it
                      applies to the Collective Classes and the Rule 23 Classes;

                3.    Appointing Luebke as Class Representative for the Settlement
                      Classes;

                4.    Appointing Hawks Quindel, S.C. as Class Counsel;

                5.    Declaring the Settlement Agreement to be binding on the
                      Companies, Luebke, the Collective Classes, as well as all of the
                      Rule 23 Classes’ members who have not been excluded;

                6.    Dismissing with prejudice the Rule 23 Classes members’
                      released state and/or local law claims as defined in Section II.B
                      and II.C;

                7.    Dismissing without prejudice the claims of the Rule 23 Classes’
                      Members who have properly and timely excluded themselves
                      from the class in full accordance with the procedures set forth in
                      this Settlement Agreement;

                8.    Dismissing with prejudice the Collective Classes Members’
                      released FLSA claims as defined in Section II.D and II.E;

                9.    Authorizing the sending of the Notice; and

                10.   Indicating the amount of attorneys’ fees and costs to be awarded
                      to Class Counsel consistent with the Settlement.

        I.      Settlement Administration.

                If the Court grants preliminary approval of this Settlement
                Agreement, the settlement will be administered by Plaintiff’s Counsel.


                                             13
QB\55423147.1
       Case 2:17-cv-00969-WED Filed 12/26/18 Page 13 of 17 Document 68-1
                The Parties agree to the following procedure for settlement
                administration:

                1.    Settlement Allocations. Individual settlement allocations shall
                      be made in the amounts set forth in Exhibit A, as Exhibit A may
                      be amended pursuant to paragraph III(B)(4). Each check will
                      indicate that it is void after one hundred and twenty days from
                      the effective date of the check.

                2.    Issuance of Notice. Within seven days of the Court’s Order
                      granting preliminary approval of the Settlement, Plaintiff’s
                      Counsel will mail the Notice to the Classes’ Members in a form
                      substantially similar to what is attached hereto as Exhibit B
                      and made a part of this Settlement Agreement, along with a
                      self-addressed envelope. The Notice will be sent by first-class
                      U.S. Mail. The Notice shall inform Classes’ Members of their
                      right to exclude themselves from the settlement and the
                      approximate amount they are entitled to receive if they choose
                      to participate in the settlement as stated in Exhibit A.

                      If the mailing of Notice is returned as undeliverable, Plaintiff’s
                      Counsel shall within 14 days from receipt of the undeliverable
                      notice, take other appropriate steps to identify proper current
                      addresses for the Classes’ Members. If, after a second mailing of
                      the Notice, the Notice is returned by the postal service as
                      undeliverable, the Parties shall be deemed to have satisfied
                      their obligation to provide the applicable Notice to that Class
                      Member.

                3.    Payment schedule. The Companies shall make payments
                      pursuant to Section III(B) within fourteen days following the
                      Court’s Order granting final approval of the Settlement
                      Agreement. The allocation of each payment is provided in
                      Exhibit A as may be amended pursuant to Section III(B)(4). The
                      Companies shall issue separate checks for payment from the
                      Wage Settlement Fund and payment from the 1099 Penalty
                      Settlement Fund, for eligible participants. Within seven days of
                      receiving these checks, Plaintiff’s Counsel will mail them to the
                      class members.

                4.    Cy Pres. Any portion of the Settlement Fund that remains
                      undeliverable, returned, or is uncashed within one hundred
                      twenty (120) days after the date the checks were originally
                      mailed by Plaintiffs’ counsel shall be void. No later than one
                      hundred fifty (150) days after the date of original mailing of said


                                            14
QB\55423147.1
       Case 2:17-cv-00969-WED Filed 12/26/18 Page 14 of 17 Document 68-1
                    checks, the Companies shall provide to Plaintiffs’ Counsel an
                    accounting of unclaimed and uncashed settlement checks,
                    including the name of the recipient and the amount of the
                    checks not cashed. Seven (7) days after providing the accounting
                    of unclaimed Rule 23 Settlement Funds, the Companies shall
                    mail a check in the amount of the unclaimed Settlement Funds
                    to the Employee Rights Advocacy Institute for Law & Policy,
                    2201 Broadway, Suite 310, Oakland, CA 94612, the Companies
                    shall provide to Plaintiffs’ counsel a copy of the check upon
                    mailing said check.

VI.     Breach

If the Companies breach this Agreement by failing to make the payment provided
herein, the Companies shall have fourteen days, from the date it receives notice of
a breach, to cure such a breach. Notice shall be provided via regular and email to:

        Attorney Sean Scullen
        Email: sean.scullen@quarles.com
        Quarles & Brady LLP
        411 East Wisconsin Avenue
        Suite 2400
        Milwaukee, WI 53202

Failure to cure such a breach will result in the stipulated entry of judgment in the
form substantially similar to Exhibit D in an amount of $4,236,231.10 less all
settlement amounts paid to date. Plaintiff, the Collective Classes, and/or the Rule
23 Class shall be entitled to recover from the Companies its reasonable attorneys’
fees and costs incurred resulting from any breach of this Agreement. The Court
shall retain jurisdiction over this matter for this sole purpose. The Parties agree
that the payments contemplated herein cannot be discharged in bankruptcy.
Further, the Companies affirmatively states that neither We Energies nor WPS
currently anticipates filing for bankruptcy or any similar insolvency proceeding,
and has not retained counsel to file for or obtain advice regarding potentially filing
for bankruptcy.

VII.    No Admission

Nothing in this Settlement shall be construed or deemed an admission of liability,
culpability, negligence or wrongdoing on the part of the Companies, and the
Companies deny any such liability. The Parties have entered into this Settlement
with the intention to avoid further disputes and litigation with the attendant
inconvenience and expenses.

IX.     Construction


                                          15
QB\55423147.1
       Case 2:17-cv-00969-WED Filed 12/26/18 Page 15 of 17 Document 68-1
The Parties agree that the terms and conditions of this Settlement Agreement are
the result of lengthy, intensive arm’s length negotiations between the Parties and
that this Settlement Agreement shall not be construed in favor of or against any
party by reason of the extent to which any party participated in the drafting of this
Settlement Agreement.

X.      Jurisdiction

The Parties request that the Court retain jurisdiction for the sole purpose of
enforcing the terms of this Settlement Agreement.

XI.     Governing Law

This Agreement shall be construed and interpreted in accordance with the laws of
the State of Wisconsin.


XII.    Entire Agreement

This document and its Exhibits A-D constitute the entire Agreement between the
Parties with regard to the matters set forth herein, and supersedes any prior
written or oral agreements. In entering into this Agreement, Luebke expressly
acknowledges that he is not relying on advice from anyone from the Companies,
including the Companies' principals, owners, or attorneys, or any other individual
or entity other than Hawks Quindel, S.C.

XIII. Severability

If any provision of this Agreement shall be found invalid or unenforceable in whole
or in part, that provision shall be deemed excised from this Agreement.

XIV. Counterparts

The Agreement may be executed in counterparts, and when each party has signed
and delivered at least one such counterpart, each counterpart shall be deemed an
original, and, when taken together with other signed counterparts, shall constitute
one Agreement, which shall be binding upon and effective as to all Parties. The
Agreement may be executed by electronic means, including DocuSign or a similar
service and/or an image (.pdf) of a signature.




 IN WITNESS WHEREOF, the undersigned have duly executed this Agreement.

                                          16
QB\55423147.1
       Case 2:17-cv-00969-WED Filed 12/26/18 Page 16 of 17 Document 68-1
         12/26/2018                     s/ Peter Luebke
 Dated                                  Peter Luebke on behalf of himself, the
                                        Rule 23 Classes, and the Collective
                                        Classes


         12/26/2018                     We Energies & Wisconsin Public
 Dated                                  Service Corporation

                                        By:   /s/ Tom Metcalfe

                                        Their: Executive Vice President




                                      17
QB\55423147.1
       Case 2:17-cv-00969-WED Filed 12/26/18 Page 17 of 17 Document 68-1
